United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
U.S. POSTAL SERVICE, J.J. BUCHANAN
POST OFFICE, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2114
Issued: June 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 17, 2010 appellant, through her attorney, filed a timely appeal from April 26
and July 23, 2010 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established modification of the established wageearning capacity determination.
FACTUAL HISTORY
On December 17, 2004 appellant, then a 26-year-old rehabilitation carrier, filed a claim
alleging that she sustained an injury to her left knee and ankle on that date when she slipped and
fell on ice. OWCP accepted the claim for a fracture of the left fibula. It paid appellant
compensation for total disability beginning February 26, 2005.
1

5 U.S.C. § 8101 et seq.

On February 21, 2007 appellant accepted a rehabilitation job offer from the employing
establishment working as a full-time modified carrier.2 The position required casing mail three
to five hours per day, answering telephones and correspondence for two to three hours per day,
doing reports and using scanners one to three hours per day and assisting carriers for two hours
per day. The physical requirements consisted of driving a vehicle for one hour, sitting and
simple grasping for eight hours, reaching above the shoulder for six to eight hours and no lifting,
standing, walking, kneeling, climbing or twisting.
OWCP paid appellant compensation for intermittent wage loss because no limited-duty
work was available at the employing establishment beginning November 10, 2008.
In a February 11, 2009 telephone call, the employing establishment related that it had not
been able to provide a job for appellant as of November 2008 but that it should be able to
provide a permanent job within 30 days.
By letter dated June 18, 2009, OWCP noted that appellant had returned to full-time
limited duty on June 6, 2009. It requested that the employing establishment forward a copy of
the job offer and its duties.
On September 3, 2009 appellant telephoned OWCP and related that she had not yet
received a job offer. The employing establishment advised OWCP by telephone that she
continued to work in the February 21, 2007 position and provided salary information.
By decision dated September 4, 2009, OWCP reduced appellant’s compensation to zero
based on its finding that her actual earnings as a modified letter carrier effective February 21,
2007 fairly and reasonably represented her wage-earning capacity and established that she had
no loss of earnings.
In a duty status report dated February 22, 2010, Dr. Jay M. Brooker, a Board-certified
orthopedic surgeon, found that appellant was unable to work. In an office visit note of the same
date, he related that x-rays of the ankle showed “severe degenerative changes” and found that she
should be off work.
On February 26, 2010 appellant filed a recurrence of disability on February 13, 2010
causally related to her December 17, 2004 employment injury. She related that she worked
limited duty but had flare ups of her chronic ankle condition.
On March 1, 2010 appellant filed a claim for compensation for intermittent time lost from
work from February 13 to 26, 2010.
By letter dated March 11, 2010, OWCP noted that appellant had filed a claim for
disability, from February 13 to 26, 2010. It informed her of the requirements for establishing
modification of an established wage-earning capacity determination and requested that she
submit supporting evidence, including a rationalized medical opinion, within 30 days.

2

By decision dated April 19, 2007, the Office granted appellant a schedule award for a 15 percent permanent
impairment of the left upper extremity.

2

On March 17, 2010 appellant filed claims for intermittent wage loss beginning
February 27, 2010. In duty status reports dated March 2 and 8, 2010, a physician found that she
could work with restrictions.
On April 14, 2010 Dr. Brooker related:
“This is in response to a letter given to [appellant] that her limited duty has been
withdrawn as a result of the national reassessment process. [She] has an ongoing
case and injury that can flare up from time to time and I have stated that numerous
times in my past letters and dictations. I am not really su[r]e how this arbitrary
rule can supersede the fact that she had an injury that unfortunately has led to
severe arthritis and can flare up from time to time and can be simply treated and
return her to a previous status.”
Dr. Brooker related that when he last treated appellant he released her to return to her
usual light duty following an exacerbation of degenerative arthritis of the ankle due to past
injuries. He questioned why her job had been removed as she had any injury “and then she
recovered only to the point where she could do light duty.”
By decision dated April 26, 2010, the Office denied appellant’s claim for compensation
beginning February 13, 2010 on the grounds that she failed to establish modification of the
established loss of wage-earning capacity determination. It noted that the employing
establishment found that no work was available for her under the National Reassessment
Process.
On April 21, 2010 appellant requested reconsideration. She asserted that she was
claiming compensation for time lost from work due to a flare up of her condition. Appellant
stated, “These flare ups have been going on since I [have] been back to work. They have been
coming once or twice out of the year since I [have] been back.”
By decision dated July 23, 2010, the Office denied modification of its September 4, 2009
wage-earning capacity determination. It determined that the medical evidence showed that she
was experiencing flare-ups due to a condition that it had not accepted as employment related.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.3 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.4
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally

3

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

4

Sharon C. Clement, 55 ECAB 552 (2004).

3

rehabilitated or the original determination was, in fact, erroneous.5 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.6
ANALYSIS
OWCP accepted that appellant sustained a fracture of the left fibula on
December 17, 2004. Appellant received compensation for total disability until February 21,
2007, when she returned to a rehabilitation job with the employing establishment as a full-time
modified carrier. She worked in this position until November 2008, when the employing
establishment began sending her home because there was no work available. On February 11,
2009 the employing establishment related that it did not have a permanent position for appellant
as of November 2008 but that it was anticipating providing a permanent job within 30 days.
Appellant returned to work full time on June 6, 2009. In September 2009, she notified OWCP
that she had not received a job offer. The employing establishment informed OWCP by
telephone that appellant was working in the position offered February 21, 2007. By decision
dated September 4, 2009, OWCP reduced her compensation after finding that her actual earnings
as a modified letter carrier beginning February 21, 2007 fairly and reasonably represented her
wage-earning capacity. Appellant submitted a claim for compensation for intermittent time lost
from work beginning February 13, 2010. She also filed a recurrence of disability on
February 13, 2010, alleging that she was experiencing flare ups of her ankle condition. OWCP
denied her claim for intermittent wage loss based on its finding that she had not established
modification of the established wage-earning capacity determination. It further determined that
her alleged recurrence of disability was a request for modification of the wage-earning capacity
decision, and found that she had not submitted evidence sufficient to warrant modification.
Once a wage-earning capacity is in place, it can only be modified if appellant can show
that her condition has materially worsened or if there is sufficient evidence to find that the
original determination was in error.7 OWCP based its wage-earning capacity determination on
the February 21, 2007 offered position of modified carrier. This position, however, was not
permanent as evidenced by the fact that the employing establishment did not have full-time work
for appellant in the offered position beginning November 2008 and informed OWCP that it was
looking for a permanent position. While appellant returned to work as a modified carrier in
June 2009, there is no evidence supporting that it was a permanent position. OWCP procedures
are clear. When determining whether earnings in alternative employment fairly and reasonably
represent the employee’s wage-earning capacity, OWCP may not consider the work suitable
when the job is temporary and the employee’s previous job was permanent.8 It does not appear
that appellant’s date-of-injury position was temporary and there is no evidence that the
February 2007 limited-duty assignment was formally classified as a permanent position.9
Consequently, she has established that the September 4, 2009 wage-earning capacity should be
5

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375, 377 (2000).

6

Id.

7

Id.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (July 1997).
9

At the time of her injury, appellant was working as a rehabilitation letter carrier effective July 24, 2004.

4

modified. Upon return of the case record, OWCP should consider whether appellant was
working in a permanent position at the time of her work injury. It should further adjudicate her
claim for disability beginning February 13, 2010 and determine whether she sustained a
recurrence of disability.
CONCLUSION
The Board finds that appellant has established modification of the established wageearning capacity determination.
ORDER
IT IS HEREBY ORDERED THAT the July 23 and April 26, 2010 decisions of the
Office of Workers’ Compensation Programs are reversed.
Issued: June 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

